COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §

  MARIA CYNTHIA BUSTAMANTE,                          §                No. 08-18-00038-CR

                         Appellant,                  §                  Appeal from the

  v.                                                 §           County Criminal Court No. 4

  THE STATE OF TEXAS,                                §              of El Paso County, Texas

                          State.                     §                (TC# 20140C06100)

                                                §
                                              ORDER

        The reporter’s record was due to be filed on June 12, 2018 and none has been filed. Jason
Mestas, Court Reporter for County Criminal Court No. 4 of El Paso County, advised the Court on
June 15, 2018 and June 26, 2018 that he has not received a written request/designation for the
record from Appellant and Appellant has not made financial arrangements for the preparation of
the reporter’s record. It is unclear from the record whether Appellant is indigent for purposes of
appeal because the trial court granted Appellant’s motion for appointment of counsel, but
Appellant is currently represented by retained counsel.

         Therefore, it is ORDERED that the trial court conduct a hearing to determine whether
Appellant wishes to continue the appeal. If Appellant wishes to continue with the appeal, the trial
court must determine whether Appellant is able to afford to pay for the reporter’s record. The trial
court shall forward its findings to the County Clerk of El Paso County, Texas, on or before July
16, 2018. The County Clerk shall prepare and forward a supplemental clerk’s record containing
the trial court’s findings and forward the same to this Court on or before July 26, 2018. Further,
the trial court’s reporter shall prepare, certify, and file the record of the trial court proceedings with
this Court on or before July 26, 2018.

        IT IS SO ORDERED this 26th day of June, 2018.


                                                         PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.